Citation Nr: 1506269	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-33 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran likely has PTSD that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In light of the favorable decision below, no purpose would be served by undertaking an analysis of whether there has been compliance with the duties to notify and assist. 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Service connection for post-traumatic stress disorder (PTSD) requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Effective July 13, 2010, VA amended its rules for adjudicating PTSD claims under 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  Specifically, 38 C.F.R. § 3.304(f)(3) provides as follows: If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)

The Veteran asserts that his PTSD symptoms include anxiety, nightmares, flashbacks, avoidance, difficulty sleeping, and the inability to establish and maintain effective relationships.  The Veteran described specific traumatic events he experienced in Vietnam, to include witnessing a friend's death, and also witnessing the injuries of two other friends while their unit was under attack.  See November 2009 Statement; April 2010 VA Examination.

The Veteran's service treatment records (STRs) are silent as to any complaints, symptoms, or treatment for a psychiatric disorder, to include PTSD.  

In April 2010 the Veteran was afforded a VA PTSD examination.  The examiner determined the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria, finding an Axis I diagnosis of anxiety disorder, not otherwise specified (NOS).  He assigned a global assessment of functioning (GAF) score of 60.  The Veteran reported that he is married with one adult son.  He was employed at a paper mill for the past 35 years.  He explained that his father, son, uncle, and best friend passed away within a 12 month period in 1998.  He reported PTSD symptoms to include weekly panic attacks, nightmares, and sleep difficulties.  The examiner acknowledged the Veteran's report of an in-service stressor of exposure to mortar attacks while working on fire bases in Vietnam.  He noted a May 2008 VA treatment record reflects PTSD symptoms to include sleep disturbance, irritability, guilt, and dysthymia.  He also acknowledged the Veteran's history of recurrent nightmares, outbursts of anger, avoidance of thoughts and feelings about his experiences in Vietnam, hypervigilance, and exaggerated startle response.  He determined the Veteran's stressors in service met multiple DSM-IV criteria for PTSD but opined that the Veteran did not meet full criteria for PTSD diagnosis, finding that the Veteran's anxiety disorder, NOS, and mixed anxiety and depressive symptoms "are multifactorial in etiology but cannot be linked to his past combat exposure without resorting to speculation."  The examiner determined that it was "more likely that [the Veteran's] present stressors ([Axis IV diagnosis] chronic pain, financial stress) and more recent losses in the family occurring over 10 years ago have contributed to his reported mood changes."  

A June 2013 psychiatric report from A.J.H., Ph.D., a private provider, diagnosed the Veteran with PTSD, to include dysthymic disorder, and anxiety disorder, NOS, and panic attacks.  The clinician opined that the Veteran experienced in-service stressors sufficient to support a diagnosis of PTSD.  He based his diagnosis on a clinical evaluation of the Veteran, the Veteran's history, review of the claims file, and a report of the Veteran's psychiatric symptoms observed by his wife.  

In a November 2009 statement, the Veteran's wife described different instances when she witnessed his PTSD symptoms throughout their marriage.  She stated that they slept in different bedrooms due to the Veteran's nightmares about Vietnam and also that she is afraid to wake him because "he thinks [she] is the enemy and wakes up swinging at [her].  He often sits staring into space thinking of his military experiences.  

VA psychology treatment notes and records dated from January 2006 to February 2013 show the Veteran participated in therapy to treat his symptoms of PTSD with the same VA psychologist, and, he also received treatment from the same VA physician during this period.  

A December 2009 VA treatment record shows the Veteran was prescribed pamelor and nortriptyline to treat dysthymia.

A February 2010 VA psychology treatment note shows the Veteran reported nightmares about Vietnam, anger directed toward his wife, feeling emotionally numb and decreased concentration.  He explained that he had been socially withdrawn lately due to many anniversaries of certain in-service stressors.  The examiner's report reflects that the Veteran's mood was depressed and paranoid.  Axis I diagnosis included PTSD (chronic), dysthymia, panic disorder with agoraphobia, and mood disorder.  The examiner assigned a GAF score of 50.

A March 2010 VA treatment note shows the Veteran reported decreased appetite, frequent nightmares, and paranoia.  The Veteran's nortriptyline dose was increased to treat pain and depression.  The examiner assigned a GAF score of 50.

A November 2010 VA psychology treatment note shows the Veteran and his wife participated in cognitive therapy to treat his symptoms of PTSD.  They reported he had a panic attack during work, heightened irritability, and frequently refuses to leave his home.  The Veteran's wife described his anger and frustration.  He was paranoid and often monitored the perimeter of their home at night.  She also stated that he is "jumpy in his sleep and will hold conversations" while asleep.

Another November 2010 VA treatment record shows the Veteran left a message for his therapist stating that he was having a panic attack.

A June 2011 VA psychology treatment note shows the Veteran presented for cognitive therapy due to PTSD symptoms.  The therapist's report reflects the Veteran's medication helped him to cope with his PTSD symptoms, however caused nightmares.  He reported having had panic attacks while at work and increased social withdrawal.

Another June 2011 VA treatment record shows the Veteran started prazosin to treat nightmares and trazadone to aid sleep difficulties.

A July 2011 VA psychology treatment note shows the Veteran presented with decreased frustration and tolerance, difficulty concentrating, irritability, and detachment from others.  The therapist noted the Veteran's attitude was sad, and his demeanor was constricted and tense.

Another July 2011 VA treatment record shows the Veteran experienced neurologic and psychiatric symptoms of memory loss, depression, changes in behavior, sleep disturbance, and irritability.  

A September 2011 VA psychology treatment note shows the Veteran participated in cognitive therapy to treat his symptoms of PTSD and depression.  The Veteran reported a new symptom of short-term memory problems.  Panic attacks have increased to 6-8 times weekly, and due to his anger and irritability around others he continued to isolate himself at home.  The therapist's report reflects the Veteran's wife participated in the session and provided insight on the Veteran's PTSD symptoms and the impact on their relationship.  She reported symptoms of increased irritability and also that the Veteran had lost 15-20 pounds since his last therapy session in July.  

VA psychology treatment reports dated from April 2012 to February 2013 reflect that the Veteran continued to demonstrate chronic PTSD symptoms, to include daily panic attacks in public and also at work.  PTSD symptoms also included recurrent nightmares about Vietnam, sleep difficulties, difficulty with concentration, irritability, fatigue, depression, hypervigilance, and exaggerated startle response.  

As indicated above, the April 2010 VA examiner and the Veteran's treating psychologist arrived at different conclusions as to the diagnosis of the Veteran's psychiatric disorder.  The Board notes that both the April 2010 VA examiner and the Veteran's treating psychologist have conceded that the claimed in-service stressors occurred and the Veteran's experiences may have contributed to his current disability picture, including symptomatology associated with PTSD.  The Board further notes that the claimed in-service stressors of exposure to actual combat and combat stress have essentially been conceded by the originating agency.  The Veteran's statements and the opinion provided by his treating psychologist are credible evidence that the claimed in-service stressors actually occurred, and medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressors.  

Additionally, the Board has considered the statement of the Veterans wife.  See November 2009 Statement.  The statement described symptoms of the Veteran's PTSD; particularly his anger, depression, social withdrawal, and sleep difficulties.  They are consistent with the observations noted on the April 2010 VA examination and treatment records.  

Finally, and as discussed above, A.J.H., Ph.D., diagnosed the Veteran with PTSD, to include dysthymic disorder, and anxiety disorder, NOS, and panic attacks; and opined that the Veteran experienced in-service stressors sufficient to support a diagnosis of PTSD.  

In light of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that there is credible and competent medical evidence of a PTSD diagnosis that is the result of disease or injury incurred in active military service.  Therefore, the criteria for service connection for PTSD have been met, and service connection is granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


